Pratt, J.
The case is a very close one on the evidence; and, while the-better position of the trial judge to pass upon doubtful questions gives such weight to his opinion as to prevent a reversal of the judgment, it is thought a modification as to costs will be consonant with j ustice. The sale of the various lots of ground in a “lump,” instead of by parcels, the lack of notice to the creditors, and an apparent inadequacy of consideration, we think, were such grounds of suspicion that the plaintiff was justified in bringing his action; and we think he ought to be relieved from costs. Judgment appealed from modified by striking out the costs and allowances granted, and, as thus, modified, affirmed, without costs of appeal. All concur.